UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21462 Tortoise Energy Infrastructure Corporation (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2009 Item 1. Schedule of Investments. Tortoise Energy Infrastructure Corporation SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2009 Master Limited Partnerships and Related Companies - 164.0% (1) Shares Fair Value Crude/Refined Products Pipelines - 79.3% (1) United States - 79.3% (1) Buckeye Partners, L.P. $ Enbridge Energy Partners, L.P. Holly Energy Partners, L.P. Kinder Morgan Management, LLC (2) Magellan Midstream Partners, L.P. NuStar Energy L.P. Plains All American Pipeline, L.P. SemGroup Energy Partners, L.P. (3) Sunoco Logistics Partners L.P. TEPPCO Partners, L.P. Natural Gas/Natural Gas Liquids Pipelines - 55.6% (1) United States - 55.6% (1) Boardwalk Pipeline Partners, LP El Paso Pipeline Partners, L.P. Energy Transfer Equity, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners L.P. ONEOK Partners, L.P. Spectra Energy Partners, LP TC PipeLines, LP Williams Pipeline Partners L.P. Natural Gas Gathering/Processing - 19.0% (1) United States - 19.0% (1) Copano Energy, L.L.C. Copano Energy, L.L.C. (3) (4) DCP Midstream Partners, LP Duncan Energy Partners L.P. Exterran Partners, L.P. MarkWest Energy Partners, L.P. Targa Resources Partners LP Western Gas Partners LP Propane Distribution - 9.4% (1) United States - 9.4% (1) Inergy, L.P. Shipping - 0.7% (1) Republic of the Marshall Islands - 0.7% (1) Teekay LNG Partners L.P. Total Master Limited Partnerships and Related Companies (Cost $641,033,533) Short-Term Investment - 0.1% (1) United States Investment Company - 0.1% (1) Fidelity Institutional Government Portfolio - Class I, 0.19% (5) (Cost $425,783) Total Investments - 164.1% (1) (Cost $641,459,316) Other Assets and Liabilities - (19.8%) (1) ) Long-Term Debt Obligations - (31.4%) (1) ) Preferred Shares at Redemption Value - (12.9%) (1) ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ (1) Calculated as a percentage of net assets applicable to common stockholders. (2) Security distributions are paid-in-kind. (3) Non-income producing. (4) Restricted securities have been fair valued in accordance with procedures approved by the Board of Directors and have a total fair value of $4,137,515, which represents 0.8% of net assets. (5) Rate indicated is the current yield as of August 31, 2009. Various inputs are used in determining the value of the Company’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. On April 9, 2009, the FASB issued FASB Staff Position (FSP) No. FAS 107-1 and APB 28-1, Interim Disclosures About Fair Value of Financial Instruments, which amends FASB Statement No. 107, Disclosures About Fair Value of Financial Instruments (“FSP 107-1”), to require disclosures about fair value of financial instruments for interim financial statements of publicly traded companies as well as in annual financial statements.FSP 107-1 also amends APB Opinion No. 28, Interim Financial Reporting, to require those disclosures in summarized financial information at interim reporting periods.FSP 107-1 is effective for interim reporting periods ending after June 15, 2009.The adoption of FSP 107-1 did not have a significant impact on the Company’s financial statements.
